Citation Nr: 9915913	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-30 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1994 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  PTSD attributable to the veteran's active service is 
currently manifested.


CONCLUSION OF LAW

PTSD was incurred as a consequence of active wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, as a preliminary matter, finds that the veteran's 
claim for service connection for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which have not been sought by VA or already associated with 
his claims folder, are available.  The Board accordingly 
finds that all relevant facts have been properly developed, 
and that the duty to assist him has been satisfied pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends, in essence, that he has PTSD, that the 
manifestation of this disability is related to his active 
service in the Republic of Vietnam, and that service 

connection is accordingly warranted.  After a review of the 
record, the Board finds that his contentions are supported by 
the evidence, and that service connection for PTSD is 
appropriate.

The record reflects that the veteran served in the Republic 
of Vietnam in 1967, and that he was wounded in action; VA has 
granted service connection for gunshot wound residuals of the 
left thigh, the left forearm, the right arm, and the right 
cheek.  His DD Form 214 shows that he was awarded the Purple 
Heart.  He has alleged that his combat experiences, and in 
particular the incident in which he was injured, were the 
stressor events that precipitated his PTSD.  Regulatory 
provisions stipulate that, "[i]f the claimed stressor is 
related to combat, service department evidence...that the 
veteran was awarded the Purple Heart...will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor."  38 C.F.R. § 3.304(f) 
(1998).

The Board thereby finds that the veteran experienced a 
stressor event.  The question that must therefore be resolved 
is whether PTSD has been diagnosed; notwithstanding the 
presence of a stressor event, service connection cannot be 
granted for a disability that is not shown to be manifested.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992), and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In the instant case, the Board finds that, while the medical 
evidence is equivocal, the question of whether PTSD is 
currently manifested can be decided in the affirmative.  In 
so concluding, the Board notes that reports of VA psychiatric 
examinations that were conducted specifically to ascertain 
the presence of PTSD show that this disorder was not found.  
The more recent such examination, conducted in April 1998 by 
a board of two examiners, indicates diagnoses to include 
dysthymia with anxiety, and dependent personality features, 
but does not indicate that PTSD was discerned.  Likewise, the 
report of a January 1994 VA examination, again conducted by a 
board of two examiners (one of whom also served on the April 
1998 board), indicates diagnoses to include depressive 
disorder 

with some anxiety, and dependent personality features, but 
does not reflect a diagnosis of PTSD; rather, it notes that 
the veteran's "affective responses did not correspond to the 
so called trauma...."

The findings presented in these examination reports, however, 
must be contrasted with other clinical and medical evidence 
associated with the veteran's claims folder.  The report of a 
November 1991 VA "psychological report" indicates that he had 
a "96% probability for PTSD."  VA clinical records show that 
he attended a vet center facility between 1992 and 1996 for 
treatment of what was deemed to be PTSD.  Undated private 
physicians' reports compiled in approximately 1994 and 1995 
(based on the age of the veteran cited therein) indicate 
diagnoses of "rule out PTSD"; one such report notes, however, 
that "[b]ecause of [the veteran's] chronic Post Traumatic 
stress disorder...he might be a potential danger to others or 
to himself...."  (Emphasis added.)  The Board finds that a 
summary of VA hospitalization from September 1993 to October 
1993 is particularly dispositive; in this report, which was 
compiled following hospitalization of the veteran for 31 
days, PTSD is indicated as a discharge diagnosis.

In brief, the medical evidence provides a sufficient basis 
for the Board to conclude that PTSD is currently manifested.  
Although the medical record, other than the November 1991 VA 
"psychological report," does not specifically demonstrate 
that the stress of combat, cited by the veteran as his 
precipitating stressor, is the cause of his PTSD, the Board 
finds that it is as likely as not that his participation in 
combat would be found, on examination, to have caused his 
PTSD.  It must be reiterated that he is service-connected for 
injuries incurred in combat, and that he was awarded the 
Purple Heart.  The Board believes that those facts, in and of 
themselves, are sufficient to establish a link between his 
service and his PTSD.

Based on the foregoing, the Board finds that service 
connection for PTSD is appropriate.



ORDER

Service connection for PTSD is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

